DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (claims 7-15) in the reply filed on 12/17/2020 is acknowledged.  The traversal is on the ground(s) that searching all of the alleged inventions simultaneously would not place undue burden on the Examiner.  This is not found persuasive because different search terms would be required in order to properly and fully search the unelected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  Claim 8 appears to be missing a word.  It would appear that line 2 is intended to read “processors are further configured to determine parameter values for one or more parameters”, which would approximately mirror the language used in similar claim 11.  Claim 9 depends from claim 8 and incorporate it in its entirety and therefore has the same defect by incorporation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  (1) the pulsed sinusoidal acoustic signal is transmitted from the first transceiver, and (2) the second acoustic signal is received at the first transducer.  As the claim stands, the second transceiver is configured to receive a pulsed sinusoidal acoustic signal which has been generated but not transmitted, leaving it idle.  Likewise, as the claim stands, the first transceiver is configured to produce a second electrical signal reflecting amplitudes of signals that it did not receive.  
Claims 8 and 9 depend from claim 7 and incorporate it in its entirety and therefore are rejected for the same reasons as provided above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Blomgren et al, Super-resolution in time-reversal acoustics, Journal of the Acoustical Society of America, Vol. 111, No. 1, Pt. 1, Jan 2002 in view of Gao (9103928).
With respect to claim 7, Blomgren teaches a first signal generator that generates a pulsed sinusoidal acoustic signal, the pulsed sinusoidal acoustic signal having a frequency (pg 232, Col 1, lines 25-29); a second transducer configured to receive the pulsed sinusoidal acoustic signal (pg 230, Col 1, lines 2-3), means to time reverse the signal (pg 230, Col 1, line 3); a second signal generator configured to receive the time-reversed electrical signal, to generate a second acoustic signal therefrom, and to direct the second acoustic signal into the second transceiver, whereby the second acoustic signal is transmitted (pg 230, Col 1, lines 3-4); whereby the second acoustic signal forms a focal volume centered on the location of the first source (pg 230, Col 1, lines 5-6, 29-30), the second acoustic signal including harmonic signals of the frequency of the pulsed sinusoidal acoustic signal (pg 233, Col 1, equ (17)).  However, it does not teach 
Gao teaches a first transceiver disposed downhole above said drilling bit (Col 9, line 39; Col 10, lines 66-67; Fig 1: 26); one or more processors (Col 2, line 62 – Col 3, line 8); producing a second electrical signal reflecting the amplitude of the harmonic signals (Col 9, lines 58-60); and electronic storage configured to store the amplitude of the harmonic signals (Col 2, line 62 – Col 3, line 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Blomgren with the components of Gao since such a modification would have allowed it to be used efficiently in a borehole environment.  
With respect to claim 8, Blomgren teaches the invention as discussed above.  However, it does not teach the one or more processors is further configured to calculate parameter values for one or more parameters within the formation based on the amplitudes of the received harmonic signals.
Gao teaches the one or more processors is further configured to calculate parameter values for one or more parameters within the formation based on the amplitudes of the received harmonic signals (Col 10, lines 2-22).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Blomgren with the parameter calculation of Gao since such a modification would have allowed the operator to make better decisions with respect to future operation of the apparatus.  
With respect to claim 10, Blomgren teaches a second transducer (pg 230, Col 1, lines 2-3); generating a pulsed sinusoidal acoustic signal, the pulsed sinusoidal acoustic signal having a frequency (pg 232, Col 1, lines 25-29); receiving, with the second transceiver, the pulsed sinusoidal acoustic signal (pg 230, Col 1, lines 2-3); means to time reverse the signal (pg 230, Col 1, line 3); transmitting, with the second transceiver, a time reversed acoustic signal in accordance with the time reversed signal (pg 230, Col 1, lines 3-4); whereby the time reversed acoustic signal forms a focal volume centered on the location of the first source (pg 230, Col 1, lines 5-6, 29-30), the second acoustic signal including second and third harmonic signals of the frequency of the pulsed sinusoidal acoustic signal (pg 233, Col 1, equ (17)).  However, it does not teach a first transceiver disposed downhole above said drilling bit; one or more processors; producing a second electrical signal reflecting the amplitude of the harmonic signals; and electronic storage configured to store the amplitude of the harmonic signals.  
Gao teaches a first transceiver disposed downhole above said drilling bit (Col 9, line 39; Col 10, lines 66-67; Fig 1: 26); one or more processors (Col 2, line 62 – Col 3, line 8); producing a second electrical signal reflecting the amplitude of the harmonic signals (Col 9, lines 58-60); and electronic storage configured to store the amplitude of the harmonic signals (Col 2, line 62 – Col 3, line 8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Blomgren with the components of Gao since such a modification would have allowed it to be used efficiently in a borehole environment.  
With respect to claim 12, Blomgren teaches varying the frequency of the pulsed acoustic signal whereby the size of the focus of the time reversed signal is varied (pg 230, Col 1, lines 24-27).  
With respect to claim 13, Blomgren teaches a first signal generator that generates a pulsed sinusoidal acoustic signal, the pulsed sinusoidal acoustic signal having a frequency (pg 232, Col 1, lines 25-29); a source receive the pulsed sinusoidal acoustic signal  and to transmit the pulsed sinusoidal signal in accordance with the received pulsed sinusoidal acoustic signal (pg 232, Col 1, lines 25-29); a second transducer configured to receive the pulsed sinusoidal acoustic signal (pg 230, Col 1, lines 2-3), means to time reverse the signal (pg 230, Col 1, line 3); a second signal generator configured to receive the time-reversed electrical signal, to generate a second acoustic signal therefrom, and to direct the second acoustic signal into the second transceiver, whereby the second acoustic signal is transmitted (pg 230, Col 1, lines 3-4); whereby the second acoustic signal forms a focal volume centered on the location of the first source (pg 230, Col 1, lines 5-6, 29-30), the second acoustic signal including second and third harmonic signals of the frequency of the pulsed sinusoidal acoustic signal (pg 233, Col 1, equ (17)).  However, it does not teach a first transceiver disposed downhole above said drilling bit; one or more processors; producing a second electrical signal reflecting the amplitude of the harmonic signals; and electronic storage configured to store the amplitude of the harmonic signals.  
Gao teaches a first transceiver disposed downhole above said drilling bit (Col 9, line 39; Col 10, lines 66-67; Fig 1: 26); one or more processors (Col 2, line 62 – Col 3, line 8); producing a second electrical signal reflecting the amplitude of the harmonic 
With respect to claim 15, Blomgren teaches varying the frequency of the pulsed acoustic signal whereby the size of the focus of the time reversed signal is varied (pg 230, Col 1, lines 24-27).  

Claims 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Blomgren in view of Gao, and further in view of Dewhurst (7274992).
Blomgren as modified by Gao teaches the invention as discussed above.  However, it does not teach the one or more processors is further configured to calculate parameter values for one or more parameters within the formation based on the amplitudes of the received harmonic signals; and wherein the one or more parameters is pore pressure
Gao teaches the one or more processors is further configured to calculate parameter values for one or more parameters within the formation based on the amplitudes of the received harmonic signals, wherein the one or more parameters is impedance (Col 10, lines 2-22).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Blomgren with the parameter calculation of Gao since such a modification would have allowed the operator to make better decisions with respect to future operation of the apparatus.  
Dewhurst teaches calculating pore pressure from impedance (Col 7, lines 57-60).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Blomgren to calculate pore pressure as taught by Dewhurst since such a modification would have allowed for more accurate modeling of the subsurface.  

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614.  The examiner can normally be reached on Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645